Per Curiam.

Plaintiffs, landlords, attack the constitutionality of the State Residential Rent Law (L. 1946, ch. 274 as amd. by L. 1950, ch. 250) and the Rent and Eviction Regulations promulgated thereunder by the State Housing Rent Commission. Plaintiffs allege an absolute right to withdraw their property already on the rental market from such market without being required to procure a certificate of compelling necessity from the commission.. Neither side asks for a trial; plaintiffs moved for judgment on the pleadings; defendant, intervener, the State Rent Administrator, made a cross motion to dismiss the complaint for insufficiency; Special Term denied plaintiffs’ motion and granted the cross motion of defendant, intervener; plaintiffs appeal.
Contrary to plaintiffs’ contention, the State Residential Rent Law does not require a landlord to dedicate his property to use as housing accommodations. On the contrary, subdivision 4 of section 9 of the act as amended in 1950 expressly provides for such withdrawal, but if the withdrawal requires that a tenant be evicted from housing accommodations already on the rental market, such withdrawal may be made only after prior written approval of the State Rent Commission. The Legislature has found “ a serious public emergency ” existing in the housing of a considerable number of persons in the State and, to prevent hardship, the provisions of the act are declared to be necessary to protect “ the public health, safety and general welfare ” (State Residental Rent Law, § 1, “ Declaration and findings ”). The 1951 act, in addition, refers to ‘ ‘ the national emergency which presently confronts our country ” (L. 1951, ch. 443, § 1, eff. April 2, 1951).
By subdivision 2 of section 4 of the 1950 act the administrator is empowered to promulgate rules governing evictions. That such control is a valid and constitutional exercise of the police power of the State has been settled by the Court of Appeals and the United States Supreme Court (Teeval Co. v. Stern, 301 N. Y. 346, certiorari denied 340 U. S. 876; Block v. Hirsh, 256 U. S. 135). The constitutionality of a similar law has recently been upheld in Loab Estates v. Druhe (300 N. Y. 176), in a case in which a landlord on grounds similar to appellants’ sought the unlimited right of withdrawing housing-accommodations from the rental market. As an authority, that case is not distinguishable because there the landlord sought by evicting- the tenants from housing accommodations to rebuild for commercial purposes. The primary aim of the act referring *339to housing accommodations is not to prevent landlords from making a profit by commercial use of their properties, but to protect tenants from eviction at a time when because of the housing shortage it is difficult, if not impossible, for them to get another place to live.
Plaintiffs take the arbitrary position that they may absolutely refuse to make any application to the commission under the regulations because, as they claim, the regulations are so drawn as to make it impracticable or hopeless to procure such certificate. Contrary to plaintiffs’ contentions, the regulations enacted pursuant to the law to implement its provisions provide for withdrawal of housing accommodations from the rental market and expressly require that a certificate * ‘ shall be issued ’ ’ in the landlord’s favor when the landlord establishes that he seeks “ in good faith ” to recover possession because of compelling necessity and undue hardship and with the intention permanently to withdraw the accommodations from housing and nonhousing rental markets without any intention to sell (Temporary State Housing Bent Commission, Bent and Eviction Begulations, § 59). When administrative procedures are afforded, resort may not be had to the court until exhaustion of such process (People ex rel. Uvalde Asphalt Paving Co. v. Seaman, 217 N. Y. 70; Yakus v. United States, 321 U. S. 414); and the rule may not be circumvented by asserting that holding the prescribed administrative hearing would result in damages (Myers v. Bethlehem Shipbuilding Corp., 303 U. S. 41, 51).
If plaintiffs comply with the regulations and establish the conditions set forth therein, and the commission refuses a certificate of necessity, judicial review of the commission’s findings and conclusions and the regulations themselves may be had under article 78 of the Civil Practice Act on the ground that the regulations or their application to a particular state of facts by the commission are either arbitrary, illegal or unconstitutional.
The objections raised by appellants to the act have been ásserted directly or in substance and decided adversely to appellants’ contentions by the Court of Appeals and the United States Supreme Court (Loab Estates v. Druhe, 300 N. Y. 176, supra; Block v. Hirsch, 256 U. S. 135, supra; Teeval Co. v. Stern, 301 N. Y. 346, supra; Marcus Brown Co. v. Feldman, 256 U. S. 170; People ex rel. Durham Realty Corp. v. La Fetra, 230 N. Y. 429, 442).
The order appealed from should be affirmed, with costs.